﻿ I should like first of all to express Haiti's deep gratitude to the countries of our region for the invaluable support they have given us, both morally and diplomatically, in recent weeks. We are particularly grateful to the delegation of Saint Kitts and Nevis and our neighbours on the former island of Hispaniola, our brothers of the Dominican Republic, with whom we share not only geography but a common future in our two peoples' constant pursuit of dreams of peace, pluralistic and liberal democracy with a human face, based on social justice, freedom and fraternity. 
I am particularly happy, on behalf of the government and people of Haiti, to extend to the President our warm congratulations and wishes for success on the occasion of his election to preside ewer the General Assembly at its forty-third session. We should also like to pay a tribute to the outgoing President, Ambassador Peter florin of the German Democratic Republic,  hose prestige and remarkable talents as a moderator enhanced the proceedings of last year's session.
We are happy also to associate ourselves with the tribute paid to our Secretary-General, His Excellency Javier Perez de Cuellar, for his efforts on behalf of peace and the promotion of the ideals of the United Nations in its role as the conscience of humanity. Is it not, indeed, the vitalising source - even the special source - of the great achievements in the field of human rights in the twentieth century? Does it not also contribute to support for the community of nations as it moves towards a better world where dialogue and agreement will take the place of confrontation? The recent successes that have been scored - successes that augur well for a fruitful forty-third session of the General Assembly - emphasize once again that the Organisation remains, in the bleakest times, the last bastion of the equal sovereignty of States and the right of peoples to self-determination and, finally, the special place where the people's most precious hopes are placed, at this end of the century, for a future of peace, justice and international co-operation.
The course of events has recently highlighted a clear lessening of tensions in certain regions of the world. Nevertheless, there are still many hotbeds of crises and many challenges that are of concern to the international community.
The most striking and most pernicious case is without any doubt, in our view, that of South Africa, where the system of apartheid persists. Once again we raise our voice to say no - a thousand times no - to that regime of infinite degradation, exploitation and misery. It is essential that everything be done to put an end to that unspeakable regime and thereby do away with this serious threat to international peace and security.
On the same subject, we are following with the greatest interest the progress of the talks designed to end the illegal occupation of Namibia. This is a time to reaffirm our solidarity with and support for the courageous Namibian people, who are struggling, under the leadership of the South West Africa People's Organization (SWAPO) - their sole, legitimate representative - to break the hated yoke of colonial, racist oppression. 
Continuing to refer to Africa, we were very much encouraged by the results of the negotiations under the auspices of the United Nations which led to the Geneva agreement of 30 August 1988. That is clearly a large step in the right direction taken by Morocco and POLISARIO. We cannot but encourage them to continue on that course, because we are convinced that, given the good faith of the parties and the political will, the people of Western Sahara will finally be able freely to exercise their right to self-determination.
In the Middle East, the establishment of the cease-fire between Iran and Iraq and the opening of bilateral negotiations in Geneva give us reason to hope that the peace process has really begun and that it will lead to a mutually satisfactory solution.
On the other hand, we deeply deplore the wave of violence that continues to claim so many victims in the occupied territories. Nevertheless, we feel some optimism about the future because of the prospects for an indispensable dialogue between all the parties, which could finally lead to the implementation of Security Council resolutions 242 (1967) and 338 (1973). In that regard, we support the principle of an international conference on the Middle East to lay the foundations for an overall settlement that would take simultaneously into account Israel's inalienable right to exist within secure and internationally recognized boundaries and the Palestinian people's inalienable right to self-determination, including the right to a homeland.
So far as Lebanon is concerned, we endorse anything that can restore peace, beginning with the withdrawal of all foreign forces, which is a pre-condition for the restoration of the Lebanese people's sovereignty and national and territorial integrity. 
With regard to South-East Asia, ,e continue to give our full support to the constant efforts by the United Nations to find a negotiated solution in the case of Kampuchea as well as that of Afghanistan. Moreover, we continue to place our hopes in the reunification of the Korean nation and we offer our support to any initiative that could contribute to achieving that peacefully. 
The solution to the problems of Central America can be found only by the peoples of the region themselves. That is the real meaning of the Arias plan, which we are pleased to support unreservedly. We regret, however, that the dialogue which has begun has not yet produced all the expected results.
We state again our conviction that there is an indissoluble link between disarmament and development, which are the undisputed bases of international peace and security. Today the expenditure on over-armament activities can be counted only in the thousands of billions of dollars - even after the recent Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - whereas a part of those resources could have been advantageously reinvested in meeting human and social needs and, moreover, would have increased the security of all.
The Republic of Haiti protests against the practice of making the third-world countries the dumping grounds for toxic wastes from the Northern countries. It strongly condemns this new form of aggression and supports the idea of an international convention on the prohibition of and punishment for such acts.
Finally, in response to the wishes of national public opinion, the Government of the Republic of Haiti intends to struggle tirelessly against the illicit traffic in drugs and is willing to accept any assistance that nay be given by the countries with some experience in this field.
My country, which is classified among the least developed countries, cannot fail to note that, despite the strength of the economic recovery in the industrialized countries, the gap separating the North from the South continues to widen dangerously. In view of that situation, which is of the greatest concern, it appears quite legitimate far our peoples, the producers of raw materials, to wonder how they can again have the conditions of sustained and balanced growth when the fall in the prices of their commodities increases year after year and their external debt weighs heavily on their export capacities and compromises their prospects for investment. 
We are convinced that it is urgently necessary to infuse dynamism into official development assistance and make it more accessible. We feel that it is also indispensable to set up a new international order able to respond to the expectations of the least favoured countries through the effective democratization of international economic relations. Finally, we believe that the debtor countries should be given an opportunity, over and above their debt servicing, to meet honourably the obligations arising out of the social, political and economic contract that binds their Governments to their peoples. In that way the right of those peoples to the minimum well-being that Saint Thomas Aquinas said was necessary to the practice of virtue may be effectively taken into account.
We turn now to the situation in our country following the major political events which have taken place recently, and we wish to testify to the hopes that have been aroused by the democratic renewal in all social sectors of our population. The Haitian people has just given striking new proof of its powerful attachment to freedom. Two years ago, on 7 February 1986 , this people clearly indicated to the world the forcefulness of its democratic instincts and its unshakeable courage in the face of the burden of bankruptcy, an economy in ruins and social and political structures un-adapted to the challenges of the end of our century. In the enthusiasm of that time, a powerful desire for national reconstruction was born. Thus in the Constitution of 1987 we adopted a new charter of rights and freedoms that defined the main outline of a new social contract and a legal framework on which the institutions for guaranteeing Haitian democracy were to be founded.
Unfortunately, our hard apprenticeship in the cause of freedom did not go forward uneventfully. Through one upheaval after another the country was plunged once more into a climate of violence and confusion in which suddenly the freedoms achieved and the victories in our struggle were again jeopardized. In that context the already precarious economic situation could not but worsen and social disorder increase. It was clear that we were moving towards the collapse of a regime that was incapable of undertaking the expected reforms and meeting the needs of the rural and urban masses.
From the depths of the abyss, the Haitian army once again, in the face of our national peril, responded on 17 September, to the appeal of our country. It was guided solely by the need to defend the higher interests of our nation and by its faith in the dynamics of lasting structural change in laying the foundations of democracy in Haiti once and for all. Thus a new Government was formed in which the entire country could see its views reflected. It is a consensus Government, desirous above all of the common good and national dignity. It is determined to gather together all political trends, all schools of thought and all Haitians of goodwill, without exception, so as to seize the opportunity of establishing once and for all the foundations of genuine democracy that will put an end to the structural instability of power in Haiti and prevent any return to dictatorship.
The nation has rediscovered its true nature and the State its authority. We see the new Government, in full agreement with the desires of the people, resolutely embarked on the course of necessary change, aiming to bring the people out of its period of transition to assume responsibility for its destiny through elections that at last will be free and honest, in a climate o£ representative democracy irreversibly founded on a multi-party system, respect for essential freedoms, the inviolability of the rights of the human person, and social justice. 
To that end the 1987 Constitution, which was adopted by a large Majority, will be restored, with the changes that the people, in its sovereignty, may feel it necessary to make to it. The institutions that it had defined to ensure the proper working of the Haitian society will be re-established to meet a twofold challenge - the modernisation of our political structures and the invigoration of our economy. From now on, Haiti turns a new face to the world. Freedoms - I mean all freedoms - are guaranteed; the political parties are re-emerging; justice is resuming its rights; those who were forced to flee the country are coming back; and, above all and for the first time since 7 February 1986, a democratic dialogue has begun among all political trends and schools of thought and the Government, in a desire for complete national reconciliation, without which the reconstruction battle would be compromised from the outset.
In the present circumstances there is only one possible policy that aimed at giving a lasting foundation to a regime of law and freedom end attacking the structural causes of absolute poverty. Those two courses are closely linked and inseparable. It is clear that it is impossible to exercise political rights in any meaningful way without full enjoyment of economic and social rights, and to that end we must tackle without further delay the major problems which the Haitian economy is now facing and which call for urgent medium- and long-term solutions. 
The grave deterioration of the physical environment as a result of the deforestation and erosion compounding the desertification of our country, deficiencies in the machinery of production and the uncertainty of Income, particularly in the rural areas, are factors behind the complete halt in economic growth, while population growth is about 1.5 per cent.
It must also be emphasised that as a result of socio-political troubles during the period 1986-88 the problem of employment has only worsened, making the socio-economic situation of the needy sectors of our population even more difficult in a country that already had a highly alarming rate of unemployment.
Another point to be stressed is the burden of financial difficulties, which have been aggravated by the freeze on international assistance for a year now. That is compounded by the considerable material damage caused by hurricane Gilbert.
In short, the past eight years have been characterised by a serious, constant decline in production, employment and the level and quality of life in Haiti. We fear that the 1980s may be a lost decade for development unless energetic, timely action, strongly supported by the international community is taken to help what is the only least developed country in the Americas to break this vicious circle of underdevelopment. In this regard, the statement of the Episcopal Conference of Haiti on the events of 17 September this year was unambiguous. It reads: "We beg you, the international organisations, to continue the assistance given to this country. But in the present circumstances we address an urgent appeal to you to increase aid for the development of our people,"
In its programme of action the Government has set itself a three-part target - the establishment of a regime of freedom and human dignity, economic growth and social development - in a climate of exceptional economic difficulties. That is why we make an urgent appeal to the whole international community, friendly countries and the specialized agencies of the United Nations to mobilize the necessary resources to permit a return to sustained growth in Haiti after years of stagnation.
In this regard, we believe that the proposals, recommendations and continents in resolution 39/196 of 17 December 1984, concerning a special United Nations programme for assisting Haiti, could be updated and their content could be expanded to enable our country to tackle its most urgent problems, overcome its many handicaps and deal with the structural problems that have all too often been neglected in the past.
We hope above all that with mutual respect and trust Haiti's partners will work to ensure the implementation of that decisive plan of action, which the people of Haiti believes it has a right to count on, if it is to achieve by the year 2000 a level of economic, social and cultural development compatible with fundamental human rights and the requirements of human dignity.
Foe our part, we shall spare no effort. That was the gist of the message of the President of the Republic, Lieutenant General Prosper Avril, when he said at the inauguration of the Cabinet:
"The task is immense and cannot be put off. Let us begin it immediately, making it a point of honour that the true foundation of our legitimacy should be the extent of our services to the community. Today a man of good will is stretching out his hand towards other men of good will; a chain of solidarity must be formed and made longer and longer, stronger and stranger, so that Haiti nay live and make progress."
